DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites implied language in line 1 "The present disclosure relates to".  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 5 which 
By virtue of their dependence on claim 2, this basis of rejection also applies to dependent claim 3-5. 
Claim 6 recites the limitation "the engagement plateau arrangements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 
By virtue of its dependence on claim 7, this basis of rejection also applies to dependent claim 8.
Claim 8 recites the limitation "the bores" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 
By virtue of their dependence on claim 10, this basis of rejection also applies to dependent claims 11-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5-6,9-10,13-14,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 103621244 A).

It should be noted that all citations to Zhao are in reference to the English-translated version attached under the NPL section of this office action. 

Regarding independent claim 1, Zhao teaches a lawn mower ((100), Fig. 1) comprising a cutter propulsion unit (2), a transmission axle (21,3) that has a longitudinal extension and is adapted to be rotated by the cutter propulsion unit (Para. [0046]), and a cutting disc (1) that has a radial extension that runs between a center and an outer edge (Fig. 3), wherein the cutting disc comprises one or more cutting edges (4) that are adapted to cut grass when the cutting disc is brought into a rotational motion by means of the transmission axle (Para. [0035]), wherein the cutting disc further comprises a connection portion (11,12,14) which is adapted to receive a coupling member (3), comprised in the transmission axle (Para. [0047]), in at least two different mounting positions that are adapted to position the connection portion in mutually separated positions along the longitudinal extension (Para. [0036-0038] teaches two different cutting heights realized by the different mounting surfaces (11,12) that interface with a mating surface (31) of the coupling member (3), as seen in Figs. 7-8).
Regarding claim 2, Zhao teaches the lawn mower according to claim 1, wherein the connection portion comprises at least two engagement plateau arrangements (connection to the different mounting surfaces (11,12) results in two different plateau arrangements) which are mutually separated along a vertical extension that runs perpendicular to the radial extension (the two arrangements are vertically offset, as seen in Figs. 7-8), each engagement plateau arrangement being adapted to receive the coupling member comprised in the transmission axle such that the cutting disc obtains a certain vertical position along the vertical extension in dependence of which engagement plateau arrangement that has received the coupling member, conferring an associated certain grass cutting height (H1 and H2 in Figs. 7-8).
Regarding claim 5, Zhao teaches the lawn mower according to claim 2, wherein each engagement plateau arrangement comprises at least one fastening aperture (13), wherein the coupling member comprises at least one corresponding at least partially threaded bore (311), each bore being adapted to receive a corresponding screw that runs via the corresponding fastening aperture and is adapted to secure the coupling member to the cutting disc (Para. [0047] teaches that a screw is inserted through holes (13,311) to secure the coupling member (3) to the cutting disc (1)).
Regarding claim 6, Zhao teaches the lawn mower according to claim 1, wherein the connection portion comprises coherent arcuate wall portions (13) that encompass surfaces of the engagement plateau arrangements against which the coupling member is adapted to rest. (The mounting holes (13) meet the broad limitation of being coherent arcuate wall portions as the word “coherent” by the broadest online definition, simply means logically or aesthetically ordered. The coupling member (3) is adapted to rest against these arcuate wall portions in each engagement plateau arrangement.)
Regarding independent claim 9, Zhao teaches a lawn mower cutting disc (1) that has a radial extension that runs between a center and an outer edge and comprises one or more cutting edges (4) that are adapted to cut grass when the cutting disc is brought into a rotational motion by means of a transmission axle (21,3) that has a longitudinal extension, wherein the cutting disc further comprises a connection portion (11,12,14) which is adapted to receive a coupling member (3), comprised in the transmission axle, in at least two different mounting positions that are adapted to position the connection portion in mutually separated positions along the longitudinal extension (Para. [0036-0038] teaches two different cutting heights realized by the different mounting surfaces (11,12) that interface with a mating surface (31) of the coupling member (3), as seen in Figs. 7-8).
Regarding claim 10, Zhao teaches the lawn mower cutting disc according to claim 9, wherein the connection portion comprises at least two engagement plateau arrangements (connection to the different mounting surfaces (11,12) results in two different plateau arrangements) which are mutually separated along a vertical extension that runs perpendicular to the radial extension (the two arrangements are vertically offset, as seen in Figs. 7-8), wherein each engagement plateau arrangement is adapted to receive the coupling member comprised in the transmission axle such that the cutting disc can obtain a certain vertical position along the vertical extension in dependence of which engagement plateau arrangement that has received the coupling member (H1 and H2 in Figs. 7-8).
Regarding claim 13, Zhao teaches the lawn mower cutting disc according to claim 10, wherein each engagement plateau arrangement comprises at least one fastening aperture (13) adapted to admit a screw to pass, enabling the coupling member to be secured to the lawn mower cutting disc (Para. [0047]).
Regarding claim 14, Zhao teaches the lawn mower cutting disc according claim 10, wherein the connection portion comprises coherent arcuate wall portions (13) that encompass surfaces of the engagement plateau arrangements. (The mounting holes (13) meet the broad limitation of being coherent arcuate wall portions as the word “coherent” by the broadest online definition, simply means logically or aesthetically ordered. The coupling member (3) is adapted to rest against these arcuate wall portions in each engagement plateau arrangement.)
Regarding independent claim 16, Zhao teaches a lawn mower transmission axle (21,3) that has a longitudinal extension and comprises a transmission axle rod (21) and a coupling member (3), wherein the transmission axle rod is adapted to be rotated by a cutter propulsion unit (2) and wherein the coupling member is adapted to be received by a lawn mower cutting disc connection portion (11,12) in at least two different mounting positions that are adapted to position the connection portion in mutually separated positions along the longitudinal extension (Para. [0036-0038], Figs. 7-8).

Allowable Subject Matter
Claims 3-4,7-8,11-12,15,17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braun et al. (US 5894715 A) discloses a mounting apparatus for connection a power head to a device. Song et al. (US 20180184584 A1) discloses a lawn mower robot. Hong et al. (US 20190307065 A1) discloses a lawn mower robot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671